Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant.  Response to the arguments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Please delete “or a thiocarbonylthio compound” as this moiety cannot be produced by the alkyl halide.
	Claim 6 was cancelled in the after final amendment which was entered (11/04/2021)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1,2,5-7,14,15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. 5231440  in view of Keys et al. 4942102.   
Yamagishi et al. 5231440 in example 8 combines polyvinyl carbazole, N-vinylcarbazole, iodoform (CHI3) , tetraphenylnaphthalene, polycarbonate in tetrahydrofuran (solvent).  This is spin coated on a glass substrate to form a photosensitive layer with a thickness of 10 microns, exposed using an Ar ion laser (488 nm) form both sides to record a reflection hologram, and developed to form a volume hologram with a diffraction efficiency of 95% or more (18/20-55).  Useful sensitizing dyes are disclosed 7/35-45. Useful initiators include polyhalogen compounds such as iodoform, carbon tetraiodide and carbon tetrabromide (7/23-34). Useful polymer matrices including polyvinylacetate polyvinyl alcohol, polyvinyl pyrrolidone, poly (vinyl ?) acetal polyvinyl pyridine are disclosed (6/49-7/7). Ethylenically unsaturated monomers include acetoxymethylvinylketone, phenylvinylketone, divinylketone, maleimide, N-ethylmaleimide, N-3-acetoxypropylmaleimide, methyl acrylate, N-methylolacrylamide, N,N-methylenebisacrylamide, pentaerythritol triacrylate, tris(acryloyloxyethyl)isocyanate, triethyleneglycol dimethacrylate, dimethyleneglycol dimethacrylate and methyl methacrylate 
(7/13-22). 
Keys et al. 4942102 teaches compositions having a polyvinyl acetate binder, a N-vinylcarbazole (NVC) monomer and a liquid monomer in examples 12,13,15-17,19,21-23, 25-60 which are used to record reflection holograms without wet development  (see tables). Example 30 teaches a composition having a polyvinyl acetate binder, a N vinyl carbazole (NVC) monomer, triethyleneglycol diacrylate (TDA) and a liquid monomer coated using dichloromethane as the solvent and used to record a reflection hologram without wet 

To address the second substrate of claim 1, it would have been obvious to additionally provide a protective layer on the upper side of the upper side of the photopolymer composition rendered obvious by the combination discussed above as taught at (11/23-29) of Keys et al. 4942102 to protect it from mechanical damage or the like. 
To address the monomers recited in claim 2, it would have been obvious to use acrylate, vinyl, acrylamide or maleimide monomers taught by either of Yamagishi et al. 5231440  and/or Keys et al. 4942102 as a monomer added to N-vinylcarbazole. 
Further, it would have been obvious to replace the iodoform with carbon tetrachloride or carbon tetrabromide based upon the equivalence taught at (7/23-34) of Yamagishi et al. 5231440
	The applicant argues that the references do not teach control of the chain length.  The examiner responds that this in inherent in the functionality of the alkyl halide (iodoform), which includes an alkyl-I bond as the R -X bond of the specification.  Additionally, this is combined with tetraphenylnaphthalene which is a polyaromatic hydrocarbon (having 6 aryl/phenyl rings, see claim 7) which inherently acts as a sensitizer/mediator.  The position of the examiner is that an iodine atom of the iodoform, the Br of the carbon tetrabromide and/or the Cl of the carbon tetrachloride acts as an end cap agent in the manner recited in the claims.

Claims 1,2,5-8,13-15,17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. 5231440  in view of Keys et al. 4942102, further in view of Satou et al. 20090087753 and Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017).   
Satou et al. 20090087753 establishes that chain transfer agents are known to control the MW of the polymer produced during the holographic recording so that noise due to light scattering, increased hologram resolution, by suppressing polymerization after the end of the exposure  [0040,0044,0046,0093]. Useful chain transfer agents include alkyl halides such as carbon tetrachloride, and carbon tetrabromide [0083]. Useful monomers include polyvinyl acetate, and polyurethanes. The polyurethanes can be formed in situ [0062-0082]
Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017) discusses the use of polymerization in holographic recording (page 1/right column).  Atom transfer radical polymerization (ATRP) with metal free photocatalists is discussed in section 5 to avoid transition metal contamination.  The first report of this is the use of alkylbromide sensitized/mediated by perylene, so that the polymerization of styrene and methacrylates only occurs during exposure.  The sensitization/mediation of the photo-ATRP using other polynuclear hydrocarbons such as pyrene or anthracene was reported by Yagci et al.  The use of 5,10-diphenyl-5,10-dihydrophenazine or N arylphenoxazine to sensitize/mediate the ATRP photopolymerization is disclosed (page 9 of 40). The use of 10-phenylphenothiazine to sensitize/mediate the ATRP photopolymerization is disclosed and polymerization was possible 

    PNG
    media_image1.png
    272
    307
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    196
    303
    media_image2.png
    Greyscale


In addition to the basis above, the examiner adds Satou et al. 20090087753 and Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017).  Satou et al. 20090087753 clearly establishes that alkyl halides are known chain transfer agents and as such are known to be useful in controlling the MW of polymers produced by photopolymerization by suppressing polymerization after exposure has ceased.  Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017) establishes that alkyl halides in combination with aromatic hydrocarbons such as 
tetraphenylnaphthalene are known to facilitate metal free light mediated atom transfer radical polymerization (ATRP) where the polymerization occurs only during exposure.
	Further, it would have been obvious to one skilled in the art to modify the holographic compositions rendered obvious by the combination of Yamagishi et al. 5231440  and Keys et al. 
	The position of the applicant is that the references do not teach the combination of the alkyl halide and dye controlling the length of the polymer chain or the end capping by a halide from the alkyl halide.  The examiner points to Satou et al. 20090087753 and Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017) which clearly describe the alkyl halide as contributing to the control of the polymer chain length either as part of an ATRP photoinitiation system which clearly shows end capping by the halogen in the schemes or with the alkyl halide acting as a chain transfer agent.  In both instances, the polymerization process stops or is slows when the exposure has been stopped. Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017) clearly establishes the use of perylene, polyaromatic hydrocarbons and phenothiazines as sensitizers/mediators for controlling polymerization so that the polymerization process stops or is slows when the exposure has been stopped. 

Claims 1,2,5-8,13-15,17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. 5231440  in view of Keys et al. 4942102, Satou et al. 20090087753 and Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017), further in view of Imai et al. 6660457.
Imai et al. 6660457 teaches useful photoinitiators including organic halides, such as carbon tetrabromide, chloroform or iodoform (6/24-47).  A protective overcoat can be applied to photoresist before exposure to block oxygen and prevent radicals generated by exposure form being inactivated by exposure to oxygen (inhibition)
	In addition to the basis above, the examiner cites Imai et al. 6660457 and holds that the holographic recording media having a protective layer rendered obvious by the combination of Yamagishi et al. 5231440, Keys et al. 4942102, further in view of Satou et al. 20090087753 and Shanmugam et al., “Photocontrolled living polymerization systems with reversible deactivations through electron and energy transfer”, Macromol. Rapid Commun., Vol. 38, article 1700143 (40 pages) (2017) would also be protected from inhibition/prevention of photopolymerization due to the presence of oxygen. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 24, 2022